        Case 3:18-cv-00177-VAB Document 121 Filed 02/14/19 Page 1 of 14



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


   MEHDI BELGADA, HORMOZ
   AKHUNDZADEH, and ADANIEL
   DZIEKAN, individually and on behalf of all
   other similarly situated individuals,
           Plaintiffs,                                        No. 3:18-cv-177 (VAB)

          v.

   HY’S LIVERY SERVICE, INC., ROBERT
   LEVINE, MATTHEW LEVINE, and
   SHELLEY LEVINE,
         Defendants.



 RULING AND ORDER ON MOTION FOR VOLUNTARY DISMISSAL AND CROSS-
                  MOTION FOR ATTORNEY’S FEES

       On January 18, 2019, Mehdi Belgada, Hormoz Akhundzadeh, and Adaniel Dziekan

(“Plaintiffs”) moved to voluntarily dismiss their Fair Labor Standards Act (“FLSA”) claims

against Hy’s Livery Service, Inc., Robert Levine, Matthew Levine, and Shelley Levine

(“Defendants”) with prejudice. Plaintiffs’ Motion for Voluntary Dismissal, dated Jan. 18, 2019

(“Pls.’ Mot.”), ECF No. 108. Plaintiffs also moved for the Court to dismiss the remaining state

law claims against Defendants without prejudice, for want of jurisdiction, if the FLSA claims are

dismissed. Id.

       On January 23, 2019, Defendants opposed the motion and cross-moved for attorney’s

fees. Defendants’ Memorandum in Opposition to Pls.’ Mot. and Cross-Motion For Attorney’s

Fees, dated Jan. 23, 2019 (“Defs.’ Opp.), ECF Nos. 111–12.
          Case 3:18-cv-00177-VAB Document 121 Filed 02/14/19 Page 2 of 14



         For the reasons that follow, the Court GRANTS the motion for voluntary dismissal and

DISMISSES with prejudice Plaintiffs’ FLSA claims, DISMISSES without prejudice the

remaining state law claims for want of jurisdiction, and DENIES the motion for attorney’s fees.

    I.        FACTUAL AND PROCEDURAL BACKGROUND

         On January 31, 2018, Mr. Belgada, Mr. Akhundzadeh, and Mr. Dziekan, currently or

formerly employed by Defendants, sued Defendants, alleging violations of the Fair Labor

Standards Act, 29 U.S.C. § 201 et seq., and the Connecticut Minimum Wage Act (“CMWA”),

CONN. GEN. STAT. § 31-58 et seq.1 Complaint, dated Jan. 31, 2018 (“Compl.”), ECF No. 1.

Plaintiffs alleged, inter alia, that Defendants required them to work through their meal breaks but

nevertheless deducted this time from their wages. Id. ¶¶ 28–33. Plaintiffs allege that this practice

resulted in unpaid overtime wages under the FLSA and the CMWA. Id. ¶¶ 35–36, 52–53.

         On April 13, 2018, Defendants answered the Complaint, alleging multiple affirmative

defenses, including (1) that Plaintiffs are “workers exempt from coverage of the Fair Labor

Standards Act”; and (2) that their claims “are barred or should be reduced, in whole or in part, by

exclusions, exceptions, credits, recoupment or offsets permissible under the FLSA or CWA.”

Answer, dated Apr. 13, 2018, ECF No. 25, at 7.

         The parties subsequently embarked on several contentious months of discovery for which

they sought the Court’s intervention. See, e.g., ECF Nos. 46–49, 53–54, 56, 59–66. Discovery



1
  The parties have variously referred to the applicable state statutes—codified in Title 31, Chapter 558 of the
Connecticut General Statutes—as the “Connecticut Wage Act” and the “Connecticut Minimum Wage Act.” Chapter
558 does not itself provide a short title for the law, but a separate state statute requiring employers to furnish records
refers to these sections, CONN. GEN. STAT. § 31-58 et seq., as the “Connecticut Minimum Wage Act.” CONN. GEN.
STAT. § 31-13a. Research on the caselaw suggests that “Connecticut Minimum Wage Act” is the preferred usage
among Connecticut and federal courts. Compare Search Results for “Connecticut Minimum Wage Act” in
Jurisdictions: Connecticut & 2nd Circuit, WESTLAWNEXT, https://next.westlaw.com (Feb. 14, 2018) (96 cases), with
Search Results for “Connecticut Wage Act” in Jurisdictions: Connecticut & 2nd Circuit, WESTLAWNEXT,
https://next.westlaw.com (Feb. 14, 2018) (17 cases). For purposes of this opinion, the Court will use “Connecticut
Minimum Wage Act” in referring generally to the applicable state statutes.

                                                            2
        Case 3:18-cv-00177-VAB Document 121 Filed 02/14/19 Page 3 of 14



was originally scheduled to close on December 21, 2018. Scheduling Order, dated Apr. 27, 2018,

ECF No. 31.

       On October 15, 2018, Plaintiffs moved for conditional certification of an opt-in collective

action under 29 U.S.C. § 216(b). Motion for Conditional Certification, dated Oct. 15, 2018, ECF

No. 66. On November 5, 2018, Defendants opposed conditional certification. Memorandum in

Opposition to Motion for Conditional Certification, dated Nov. 5, 2018, ECF No. 70.

       On November 6, 2018, the Court scheduled a hearing on the motion for conditional

certification. Notice of E-Filed Calendar, dated Nov. 6, 2018, ECF No. 71.

       On November 15, 2018, Plaintiffs moved for class certification under Rule 23 of the

Federal Rules of Civil Procedure with respect to their Connecticut Minimum Wage Act claims.

Motion to Certify Class, dated Nov. 15, 2018, ECF No. 73.

       On November 27, 2018, Defendants moved for summary judgment, Motion for Summary

Judgment, dated Nov. 27, 2018 (“Mot. Summ. J.”), ECF No. 78, and raised a threshold legal

issue with respect to Plaintiffs’ federal claims. Defendants’ Memorandum in Support of Mot.

Summ. J., dated Nov. 27, 2018 (“Defs.’ Summ. J. Mem.”), ECF No. 80, at 6–7.

       Specifically, Defendants sought summary judgment on Plaintiffs’ federal claims,

regardless of any further discovery, because of the Second Circuit’s recent decision, Munoz-

Gonzalez v. D.L.C. Limousine Serv., 904 F.3d 208 (2d Cir. 2018), suggesting that Defendants

operate a “taxicab” business exempt from overtime claims under the FLSA. See Munoz-

Gonzalez, 904 F.3d at 214 (holding, as a matter of first impression, that the plain meaning of

“taxicab” in 29 U.S.C. § 213(b)(17) is “(1) a chauffeured passenger vehicle; (2) available for hire

by individual members of the general public; (3) that has no fixed schedule, fixed route, or fixed

termini.”); Defs.’ Summ. J. Mem. at 6 (“Defendants are under no obligation to pay Plaintiffs



                                                3
         Case 3:18-cv-00177-VAB Document 121 Filed 02/14/19 Page 4 of 14



overtime because they are exempt pursuant to 29 U.S.C. § 213(b)(17) . . . . just as in Munoz-

Gonzalez, the Hy’s vehicles have no fixed schedule, route, or termini. Accordingly, the taxicab

exemption applies to Plaintiffs.”).

        On December 6, 2018, Defendants opposed Rule 23 class certification. Memorandum in

Opposition to Motion to Certify Class, dated Dec. 6, 2018, ECF No. 88.

        On December 11, 2018, the Court held a telephonic status conference to address several

then-pending discovery disputes, as well as the timing of the Court’s consideration of the

outstanding motions. Minute Entry, dated Dec. 11, 2018, ECF No. 91.

        On December 14, 2018, consistent with its inherent authority to manage its docket with a

view toward the efficient and expedient resolution of cases, the Court limited further discovery

to the taxicab exemption issue and whether the Second Circuit’s decision in Munoz-Gonzalez

applied to Plaintiffs’ claims. Ruling and Order on Discovery Disputes and Pre-Trial Schedule,

dated Dec. 14, 2018, ECF No. 92, at 3–5. The Court also decided to address the motion for

summary judgment as to the FLSA claims, and set a hearing on the motion for February 11,

2019. Id. at 5.

        The Court’s Order noted that, if it granted summary judgment to Defendants on

Plaintiffs’ federal clams, “then the remaining state law claims may no longer be appropriate for

this Court’s review.” Id. at 3 (citing 28 U.S.C. § 1368(c) (“The district courts may decline to

exercise supplemental jurisdiction over a claim under subsection (a) [claims that form part of the

same case or controversy as the claims within the court’s original jurisdiction] if . . . (3) the

district court has dismissed all claims over which it has original jurisdiction.”); Catzin v. Thank

You & Good Luck Corp., 899 F.3d 77, 83 (2d Cir. 2018) (“Under this prong, in a great many




                                                   4
        Case 3:18-cv-00177-VAB Document 121 Filed 02/14/19 Page 5 of 14



cases, the evaluation will usually result in the dismissal of the state-law claims.”) (citing

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)).

       On January 8, 2019, Defendants moved for a discovery conference as to the scope of a

planned Rule 30(b)(6) deposition scheduled on January 11, 2018, as Plaintiffs disputed whether

the scope was limited to the taxicab exemption issue. Motion for Discovery Conference, dated

Jan. 8, 2019, ECF No. 99.

       On January 10, 2019, the Court held that discovery conference, and clarified that

discovery was indeed limited to the taxicab exemption issue under the terms of the Court’s

December 14, 2018 Order. Minute Entry, dated Jan. 10, 2019, ECF No. 102.

       Later that day, Plaintiffs moved to extend the briefing schedule for their response to

Defendants’ summary judgment motion. Motion for Briefing Schedule, dated Jan. 10, 2019, ECF

No. 104.

       On January 11, 2019, Defendants opposed that motion. Memorandum in Opposition,

dated Jan. 11, 2019, ECF No. 105.

       That same day, the Court denied Plaintiffs’ motion, as the amended scheduling order

issued in December had appropriately addressed the issues raised in Plaintiffs’ motion. Order,

dated Jan. 11, 2019, ECF No. 106.

       On January 18, 2019, Plaintiffs moved for voluntary dismissal of the FLSA claims “with

prejudice and without costs to any party,” and for dismissal of the state law claims “without

prejudice to refiling in another forum” for want of supplemental jurisdiction. Pls.’ Mot. ¶¶ 9–10.

       On January 23, 2019, Defendants opposed the motion, contending that they “are entitled

to costs upon a dismissal with prejudice,” and that Plaintiffs have “failed to show that they are

entitled to dismissal without prejudice[.]” Defs.’ Opp. at 1 (citations omitted). Defendants also



                                                  5
         Case 3:18-cv-00177-VAB Document 121 Filed 02/14/19 Page 6 of 14



cross-moved that the Court condition any dismissal of the CMWA claims without prejudice on

Plaintiffs paying Defendants “attorney’s fees for work likely to be duplicated in a state court

action.” Id. at 1–2 (citations omitted). In the alternative, Defendants “urge the Court to either

dismiss the [CMWA] Claim with prejudice, or retain supplemental jurisdiction” over the

remaining CMWA claims. Id. at 2.

         On February 8, 2019, Plaintiffs replied to Defendants’ opposition and opposed the cross-

motion. Plaintiffs’ Reply, dated Feb. 8, 2019 (“Pls.’ Reply”), ECF No. 117.

         On February 11, 2019, Defendants replied to Plaintiffs’ opposition to the cross-motion.

Defendants’ Reply, dated Feb. 11, 2019 (“Defs.’ Reply.”), ECF No. 118.

         That same day, the Court held a telephonic hearing on the parties’ motions, reserving

decision as to both. Minute Entry, dated Feb. 11, 2019, ECF No. 120.

         Following the hearing, Plaintiffs submitted a notice of supplemental authority in response

to Defendants’ reply. Notice of Supplemental Authority, dated Feb. 11, 2019, ECF No. 119.

   II.        STANDARD OF REVIEW

         Under Federal Rule of Civil Procedure 41(a)(1)(A)(i), a plaintiff may voluntarily dismiss

an action without a court order before an opposing party serves an answer or motion for

summary judgment. FED. R. CIV. P. 41(a)(1)(A)(i). Once an answer or motion for summary

judgment has been served, however, a plaintiff must seek a court order for dismissal. FED. R.

CIV. P. 41(a)(2).

         Under Federal Rule of Civil Procedure 41(a)(2), a Court may grant a voluntary dismissal

on “terms that the court considers proper,” FED. R. CIV. P. 41(a)(2), but “[v]oluntary dismissal

without prejudice is . . . not a matter of right.” Zagano v. Fordham Univ., 900 F.2d 12, 14 (2d

Cir. 1990).



                                                  6
          Case 3:18-cv-00177-VAB Document 121 Filed 02/14/19 Page 7 of 14



   III.      DISCUSSION

          A. Dismissal of the FLSA Claim

          “In determining whether to grant a motion to dismiss pursuant to Rule 41(a)(2), a court

considers (1) the plaintiff’s diligence in bringing the motion, (2) any undue vexatiousness on the

plaintiff’s part, (3) the extent to which the suit has progressed, (4) the duplicative expense of

relitigation, and (5) the adequacy of the plaintiff’s explanation for the need to dismiss.” Baiul v.

NBC Sports, 708 F. App’x 710, 713 (2d Cir. 2017) (citing Zagano, 900 F.2d at 14). “These

factors are not necessarily exhaustive and no one of them, singly or in combination with another,

is dispositive.” Kwan v. Schlein, 634 F.3d 224, 230 (2d Cir. 2011). “In addition, dismissal

without prejudice is improper ‘if the defendant would suffer some plain legal prejudice other

than the mere prospect of a second lawsuit.’” Baiul, 708 F. App’x at 714 (quoting Kwan, 634

F.3d at 230).

          Approximately seven weeks after the motion for summary judgment was filed, and

approximately one month after the Court set a schedule for briefing the threshold legal question

raised by that motion, Plaintiffs now seek to dismiss their FLSA claims, recognizing that

continued litigation of their FLSA claim would likely be a waste of both parties’ resources, as

well as judicial resources. See Pls.’ Reply at 3 (“Rather than press these arguments and in

consideration of the Courts’ previous rulings isolating the ‘threshold’ issue, Plaintiffs elected to

save the Parties the time expense of litigating the issue when the Plaintiffs’ claims appeared

more properly in State court.”).

          While Plaintiffs could have acted sooner, the Court finds that Plaintiffs have not been lax

in bringing this motion. This voluntary dismissal also is not the result of “undue vexatiousness”

on the Plaintiffs’ part. In fact, the reason for voluntary dismissal is simple (thus, also addressing



                                                   7
          Case 3:18-cv-00177-VAB Document 121 Filed 02/14/19 Page 8 of 14



the “adequacy of the plaintiff’s explanation for the need to dismiss” prong of this analysis):

given recent Second Circuit precedent, Plaintiffs’ FLSA claims may no longer be viable.

Significantly, in terms of “the extent to which the suit has progressed,” discovery had not closed

when this issue first arose and Defendants sought summary judgment. See Scheduling Order,

dated Apr. 27, 2018, ECF No. 31 (setting Dec. 21, 2018 discovery deadline).

         Finally, on the issue of “the duplicative expense of relitigation,” while there may be

additional expense caused by this dismissal because the state law claims can be re-litigated, there

will be no duplicative expense caused by dismissing the federal claims with prejudice as they

cannot be re-litigated.2 Overall, Defendants have failed to demonstrate any “legal prejudice other

than the mere prospect of a second lawsuit.”

         Indeed, Defendants mainly focus not on whether the Second Circuit’s recent decision (of

September 2018) in Munoz-Gonzalez warrants dismissal with prejudice of the FLSA claims, but

whether they are prevailing parties entitled to costs, which they assert total $6,687.08.3 Defs.’

Opp. at 2. The answer is no.

         Under Federal Rule of Civil Procedure 54(d)(1), “[u]nless a federal statute, these rules, or

a court order provides otherwise, costs—other than attorney’s fees—should be allowed to the

prevailing party.” FED. R. CIV. P. 54(d)(1). The Supreme Court has recognized that this Rule

54(d)(1) “codifies a venerable presumption that prevailing parties are entitled to costs.” Marx v.


2
  Significantly, as noted by its counsel at oral argument, Defendants’ arguments for summary judgment on the state
law claims primarily rely on precedents under federal law. See Defs.’ Summ. J. Mem. at 8 (arguing the FLSA’s
standards apply to Defendants’ state law claims because the meaning of “required or permitted to work” in the
CMWA’s definition of hours worked is “the same as under the FLSA because ‘[t]he Connecticut Supreme Court has
indicated that, in interpreting the CMWA, federal precedent interpreting analogous provisions of the FLSA can be
used.’”) (quoting Lassen v. Hoyt Livery, Inc., 120 F. Supp. 3d 165, 171 (D. Conn. 2015) (citing Roto-Rooter Servs.
Co. v. Dep’t of Labor, 219 Conn. 520, 528 n.8 (1991)). Thus, additional research in support of a similar motion for
summary judgment in Connecticut Superior Court may not be necessary.
3
 At this time, Defendants have not provided documentation of those costs, but state that they will be detailed in a
bill of costs. Defs.’ Opp. at 2.

                                                          8
         Case 3:18-cv-00177-VAB Document 121 Filed 02/14/19 Page 9 of 14



Gen. Revenue Corp., 568 U.S. 371, 377 (2013) (footnote omitted). But the Court also recognized

that “[n]otwithstanding this presumption, the word ‘should’ makes clear that the decision

whether to award costs ultimately lies within the sound discretion of the district court.” Id.

However, “[i]n light of the general rule, when a prevailing party is denied costs, a district court

must articulate its reasons for doing so.” Whitfield v. Scully, 241 F.3d 264, 270 (2d Cir. 2001),

abrogated on other grounds by Bruce v. Samuels, 136 S. Ct. 627 (2016).

        “The losing party bears the burden of showing that costs should not be imposed.”

Bagwell v. World Wrestling Entm’t, No. 3:16-cv-1350 (JCH), 2018 WL 4697301, at *1 (D.

Conn. Jan. 22, 2018) (citing Giuffre Hyundai, Ltd. v. Hyundai Motor Am., 574 F. App’x 30, 31

(2d Cir. 2014))

        Plaintiffs argue that Defendants are not entitled to costs because, if the Court declines to

exercise supplemental jurisdiction over the state law claims, Defendants may still be subject to

damages under the Connecticut Minimum Wage Act for liability arising from the same

allegations; as a result, Plaintiffs argue that “Defendants’ ‘victory’ is a technical one” that does

not qualify them as a prevailing party.” Pls.’ Reply at 2 (citing Warner Bros. v. Dae Rim

Trading, Inc., 877 F.2d 1120, 1126 (2d Cir. 1989) (“A party’s success on a claim that is ‘purely

technical or de minimis’ does not qualify him as a ‘prevailing party.’”).4

        Defendants argue that the Second Circuit has held that “the defendant is a prevailing

party when a plaintiff requests a Rule 41(a)(2) dismissal with prejudice.” Defs.’ Opp. at 2 (citing

Carter v. Inc. Vill. of Ocean Beach, 759 F.3d 159, 166 (2d Cir. 2014)). But in Carter “the




4
  The “technical or de minimis” language in Warner Bros., however, is inapposite, as that case analyzed prevailing
party status in the context of statutory awards of attorney’s fees under the Copyright Act, not Rule 54(d)(1). See
Warner Bros., 877 F.2d at 1126 (“Viewed in the light of the litigation as a whole, neither Warner's nor Dae Rim's
success was sufficiently significant to mandate an award of attorneys' fees.”) (citation omitted).


                                                         9
         Case 3:18-cv-00177-VAB Document 121 Filed 02/14/19 Page 10 of 14



voluntary dismissal of some claims, coupled with the grant of summary judgment dismissing the

claims that remain” made the defendants prevailing parties; as the Second Circuit recognized

there, “the victory for the County Defendants was total,” and the underlying claims were “from

the beginning, ‘frivolous, unreasonable, or without foundation.’” Id.

         Here, Defendants’ “victory” would not be a “total” one. Given the difference between the

FLSA and Connecticut law, at least with respect to the taxicab exemption,5 Plaintiffs could

succeed on these claims on facts not wholly different from what was dismissed here under the

FLSA. As a result, it would be premature to consider this a “total” victory and award costs.

         An award of costs therefore is not warranted.

         Accordingly, Plaintiffs’ motion for voluntary dismissal of their FLSA claims, without

costs and with prejudice, is granted.

         B. Dismissal of Connecticut Minimum Wage Act Claims

         Having determined that all federal claims over which the Court had original jurisdiction

should be dismissed, the Court may decline to exercise supplemental jurisdiction over Plaintiffs’

state-law claims. 28 U.S.C. § 1367(c)(3); Kolari v. N.Y.-Presbyterian Hosp., 455 F.3d 118, 122

(2d Cir. 2006) (“[A] district court ‘may decline to exercise supplemental jurisdiction’ if it ‘has

dismissed all claims over which it has original jurisdiction.’”) (quoting 28 U.S.C. § 1367(c)(3)).

         “Once a district court’s discretion is triggered under § 1367(c)(3), it balances the

traditional ‘values of judicial economy, convenience, fairness, and comity’ in deciding whether

to exercise jurisdiction.” Kolari, 455 F.3d at 122 (quoting Carnegie-Mellon Univ. v. Cohill, 484



5
 Compare 29 U.S.C. § 213(b)(17) (“The provisions of section 207 of this title shall not apply with respect to . . .
any driver employed by an employer engaged in the business of operating taxicabs . . . .”), with CONN. GEN. STAT.
§ 31-76i(h) (“The provisions of sections 31-76b [“Overtime pay: Definitions”] to 31-76j, inclusive, shall not apply
with respect to . . . (h) any person employed as a taxicab driver by any employer engaged in the business of
operating a taxicab, if such driver is paid forty per cent or more of the fares recorded on the meter of the taxicab
operated by him . . . .”).

                                                         10
        Case 3:18-cv-00177-VAB Document 121 Filed 02/14/19 Page 11 of 14



U.S. 343, 350 (1988) and citing Itar-Tass Russian News Agency v. Russian Kurier, Inc., 140 F.3d

442, 446–47 (2d Cir. 1998). “In weighing these factors, the district court is aided by the Supreme

Court’s additional guidance in Cohill that ‘in the usual case in which all federal-law claims are

eliminated before trial, the balance of factors . . . will point toward declining to exercise

jurisdiction over the remaining state-law claims.’” Id. (quoting Cohill, 484 U.S. at 350 n.7). As

the Second Circuit recently emphasized, however, “[w]hen § 1367(c)(3) applies, the district

court must still meaningfully balance the supplemental jurisdiction factors” of judicial economy,

convenience, fairness, and comity before declining to exercise supplemental jurisdiction. Catzin,

899 F.3d at 86.

       Plaintiffs urge the Court to dismiss the state law claims, without prejudice to refiling in

another forum, for lack of supplemental jurisdiction, Pls.’ Mot. at 1, 3, emphasizing the

importance of federal courts avoiding needless decisions of state law “‘both as a matter of

comity and to promote justice between the parties.’” Pls.’ Reply at 7 (quoting United Mine

Workers v. Gibbs, 383 U.S. 715, 726 (1966)). Plaintiffs add that “comity should weigh heavily

here as there is no Connecticut state law meal break case on point which either party has cited to

wit, and Connecticut state courts have a strong interest in setting precedent in matters of first

impression under state law.” Id.

       Defendants argue that the Court should maintain supplemental jurisdiction, insisting that

the motion for summary judgment, which they have briefed, would not require significant

additional work by Plaintiffs. Defs.’ Opp. at 8. They also argue that Plaintiffs’ state law claims

primarily rest on “a few legal issues” which they contend have been settled by the Second

Circuit. Id. (“Plaintiffs’ claims rest on a few legal issues, chiefly whether Hy’s reference to a

federal regulation in its policy served to abrogate the interpretation of that regulation by the



                                                  11
        Case 3:18-cv-00177-VAB Document 121 Filed 02/14/19 Page 12 of 14



Second Circuit, and whether Plaintiffs being responsible for a vehicle and available should a

change of schedule or an emergency occur means they were working through all their meal

breaks regardless of their actual activities. A trio of Second Circuit cases—Reich v. S.N.E.T.

Corp., 121 F.3d 58, 64 (2d Cir. 1997); Singh v. City of New York, 524 F.3d 361 (2d Cir. 2008);

and Perkins v. Bronx Lebanon Hosp. Ctr., 715 F. App’x 103, 104 (2d Cir. 2018)—resolves these

issues.”). Defendants thus contend that Plaintiffs’ state law claims are “closely tied to questions

of federal policy” and thus warrant the exercise of supplemental jurisdiction. Defs.’ Reply at 6

(citing Gibbs, 383 U.S. at 727 (“There may, on the other hand, be situations in which the state

claim is so closely tied to questions of federal policy that the argument for exercise of pendent

jurisdiction is particularly strong.”)).

        The Court disagrees.

        First, the state law claims’ viability does not necessarily turn on “whether Hy’s reference

to a federal regulation in its policy served to abrogate the interpretation of that regulation by the

Second Circuit.” Defs.’ Opp. at 8. Rather, their viability rests on Connecticut’s taxicab

exemption, which differs from FLSA’s taxicab exemption, as noted above. See supra at n.5.

Indeed, while the first clause of the CMWA taxicab exemption mirrors the FLSA’s taxicab

exemption, its second clause sets out an additional element: “if such driver is paid forty per cent

or more of the fares recorded on the meter of the taxicab operated by him[.]” CONN. GEN. STAT.

§ 31-76i(h).

        Second, while Connecticut courts may “frequently look to FLSA case law in deciding”

CMWA issues, as Defendants assert, this reliance on federal precedent should not be construed

as an alternative basis for federal court jurisdiction. In fact, the Connecticut Supreme Court only

suggests that Connecticut courts are “aided by federal precedent respecting the meaning and



                                                  12
        Case 3:18-cv-00177-VAB Document 121 Filed 02/14/19 Page 13 of 14



scope of” analogous FLSA provisions, Roto-Rooter Servs. Co. v. Dep’t of Labor, 219 Conn. 520,

528 n.8 (1991), not that Connecticut courts should have Connecticut laws interpreted by federal

courts, unless the federal court otherwise has jurisdiction over the case.

        The scope of Connecticut’s taxicab exemption does not appear to have been addressed by

any Connecticut state court. Connecticut state courts therefore should have the first opportunity

to do so. See Kolari, 455 F.3d at 124 (“We have repeatedly held that a district court particularly

abuses its discretion when it retains jurisdiction over state-law claims raising unsettled questions

of law following dismissal of all original-jurisdiction claims.”) (collecting cases); Seabrook v.

Jacobson, 153 F.3d 70, 72 (2d Cir. 1998) (“Where a pendent state claim turns on novel or

unresolved questions of state law . . . principles of federalism and comity may dictate that these

questions be left for decision by the state courts. This is particularly true if the federal claim on

which the state claim hangs has been dismissed.”).

        The Court therefore declines to exercise supplemental jurisdiction over the remaining

state law claims and dismisses Plaintiffs’ CMWA claims for want of jurisdiction, without

prejudice to refiling in state court.

        C. Motion for Attorney’s Fees

        As the Second Circuit has noted, declination of supplemental jurisdiction does not

necessarily confer prevailing party status on a defendant unless the state law claims truly cannot

be refiled in state court. See Carter, 759 F. 3d at 166 (“Other courts have ruled that a declination

to exercise supplemental jurisdiction is insufficient to confer prevailing party status on a

defendant, since those claims could later be refiled. In the circumstances of this case, however, a

state court had dismissed the state law claims on the pleadings before the district court resolved

the motion for attorney’s fees in the federal case. Accordingly, there was no chance that these



                                                  13
         Case 3:18-cv-00177-VAB Document 121 Filed 02/14/19 Page 14 of 14



claims would be refiled, and the defendants are properly considered prevailing parties on these

claims.”) (citing Avery v. First Resolution Mgmt. Corp., 568 F.3d 1018, 1024 (9th Cir. 2009)).

         Here, the state law claims may be refiled in state court, as noted above.

         Accordingly, Defendants are not prevailing parties entitled to attorney’s fees for the

dismissed FLSA claims.

   IV.      CONCLUSION

         For the reasons explained above, the Court GRANTS the motion for voluntary dismissal

and DISMISSES with prejudice Plaintiffs’ FLSA claims, DISMISSES without prejudice the

remaining CMWA claims for want of jurisdiction, and DENIES the motion for attorney’s fees.

         The Clerk of the Court is respectfully directed to enter judgment for Defendants on

Plaintiffs’ Fair Labor Standards Act claims only and close this case.

         SO ORDERED this 14th day of February, 2019 at Bridgeport, Connecticut.


                                                                /s/ Victor A. Bolden
                                                              Victor A. Bolden
                                                              United States District Judge




                                                  14
